Title: To Thomas Jefferson from Anne Cary Randolph, 9 November 1807
From: Randolph, Anne Cary
To: Jefferson, Thomas


                        
                            My Dear Grand Papa
                            
                            Edgehill November 9 1807
                        
                        The tuberoses & Amaryllises are taken up we shall have a plenty of them for the next year. the tulips &
                            Hyacinths I had planted before I left Monticello they had increased so much as to fill the beds quite full. the Anemonies
                            & Ranunculuses are also doing well. fourteen of Governor Lewes’s Pea ripened which I have saved. the Pinks Carnation’s
                            Sweet Williams Yellow horned Poppy Ixia Jeffersonia everlasting Pea Laveterra Columbian Lilly Lobelia Lychnis double blossomed Poppy & Chysalis failed, indeed none of the seeds which you got
                            from Mr McMahon came up. Ellen & myself have a fine parcel of little Orange trees for the green house against your
                            return. Mrs Lewis has promised me some seed of the Cypress vine. Mama Aunt Virginia & all the children are well &
                            send their love to you. Good night my Dear Grand Papa believe me to be your sincerely affectionate Grand daughter
                        
                            A C R
                        
                        
                            I will be very much obliged to you if you will send me a .
                        
                    